TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00386-CV



                         Osteoimplant Technology, Inc., Appellant

                                              v.

                             Herbert D. Huddleston, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. GN500743, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Appellant Osteoimplant Technology, Inc. has filed a motion to dismiss, stating that

it has decided not to pursue its appeal. We grant the motion and dismiss the appeal. Tex. R.

App. P. 42.1(a).




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: August 26, 2005